ON APPLICATION FOR REHEARING
No. 21513.
By THE COURT:
Application for rehearing .denied.
In his petition plaintiff predicated his cause of action on a contract in writing entered into between plaintiff and de*482fendant, but as shown by exhibit attached to the petition, there was no contract in writing between plaintiff and defendant, but merely an agreement in writing by defendant to pay certain amounts for advertising. This agreement of the defendant was on a printed form at the top of which appeared the title “Sportsmen’s Show” and there is no reference whatever in or on the printed form or in the printed agreement, to the plaintiff.
Plaintiff alleged in his petition, and plaintiff’s counsel in his trial statement asserted plaintiff furnished defendant advertising pursuant to this agreement, but there is no allegation in the petition or assertion in plaintiff’s trial statement indicating that plaintiff and defendant entered into the written agreement upon which the suit is predicated.
If plaintiff had any contract with defendant it was by way of an oral agreement on the part of plaintiff to furnish advertising to defendant and defendant’s written acceptance of that proposal, but neither the petition of plaintiff nor plaintiff’s trial statement shows the existence of such an agreement.
The above recitals are the minutes of this court and a journal entry in conformity therewith must be furnished by counsel for the successful party, in accordance with the rules of this court.
GUERNSEY, PJ, MIDDLETON, J, DOYLE, J, concur.